

THIRD AMENDMENT TO
JOINT VENTURE AGREEMENT




THIS THIRD AMENDMENT TO JOINT VENTURE AGREEMENT (this “Amendment”) is made and
entered into to be effective as of the 30th day of May, 2011 (“Effective Date”),
by and between ADELMAN ENTERPRISES, INC., a Delaware corporation (“AE”) and
MENACHE, LLC, a Delaware limited liability company (“Menache”), with reference
to the following facts:


BACKGROUND INFORMATION


WHEREAS, AE and Menache are parties to that certain Joint Venture Agreement,
dated April 24, 2010, as amended by that certain First Amendment thereto dated
October 20, 2010 and the Second Amendment thereto dated November 24, 2010
(collectively, the “Joint Venture Agreement”) (capitalized terms not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Joint Venture Agreement); and


WHEREAS, in accordance with the Joint Venture Agreement, the parties have formed
Menache Adelman, LLC, a Delaware limited liability company (the “Company”); and


WHEREAS, AE and Menache desire to amend the Joint Venture Agreement in
accordance with the terms hereof to extend the date by which the Initial Funding
must be contributed to the Company by AE in order to avoid the consequences
described in Section 6.2 of the Joint Venture Agreement.


NOW, THEREFORE, in consideration of the foregoing recitals and the agreements
and covenants set forth herein, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:


1.  Section 6.1 – Capitalization.  Section 6.1 of the Joint Venture Agreement is
hereby deleted in its entirety, and the following provision is substituted in
lieu thereof:


“As consideration for the 40% ownership of Menache Adelman, Adelman Enterprises
has agreed to fund the development of the Technology such that such Technology
becomes ready for use on a motion picture (“Funded Development”); provided
however that it is anticipated that the amount contributed by Menache Adelman
shall be Three Million Five Hundred Thousand Dollars ($3,500,000).  As soon as
practicable following the execution of this Agreement, AE will first pay the
amount of Sixty-Six Thousand Six Hundred Sixty-Seven Dollars ($66,667) to
Alberto Menache as an independent contractor for his consulting services for the
development of the Anthus Channel as it pertains to integrating motion capture
into television programming (“Alberto Payment”).  AE will then contribute the
amount of Three Hundred Fifty Thousand Dollars ($350,000) to the Company
(“Company Initial Funding”) so that the initial work can commence on prototypes
of the Technology.  The Alberto Payment and the Company Initial Funding shall be
referred to herein as the “Initial Funding”.
 
1

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary in this Agreement, it is further agreed
that beginning on August 20, 2011 (“Fund Share Date”), a minimum of one third
(1/3) of each dollar (“Company Share”) received by AE or any of its subsidiary
companies, shall be payable to the Company.  This obligation shall be triggered
for all money that is received above and beyond the amount needed to cover the
monthly expenses incurred by AE, with such monthly expenses not to exceed the
amount of Six Thousand Dollars ($6,000).  These payments shall be made first to
the Alberto Payment until the full amount of the Alberto Payment has been paid,
and thereafter to the Company until the full amount of the Company Initial
Funding has been received by the Company.  Thereafter, the Company Share shall
be paid to the Company until such time as the Company (separate and apart from
the Alberto Payment) has received a total of Three Million Five Hundred Thousand
Dollars ($3,500,000).
 
Following the Initial Funding, AE shall make capital contributions to the
Company in incremental amounts at least equal to the amounts required to pay all
costs as and when contemplated under the budget heretofore agreed upon by AE and
Menache and attached hereto as Exhibit “A” (the "Budget”).  The capital
contributions described in this Section 6.1 shall be deemed to be consideration
for AE’s 40% Ownership Interest in the Company.  If additional funding is needed
beyond the amount contemplated in this Section 6.1, then AE shall, to the best
of its ability, provide additional capital.”
 
2.  Section 6.2 – Extension of Time.  The time by which the Initial Funding must
be contributed by AE to the Company in order to avoid the consequences set forth
in Section 6.2 of the Joint Venture Agreement is hereby extended until October
31, 2011.  Accordingly, the first sentence of Section 6.2 of the Joint Venture
Agreement is hereby deleted in its entirety, and the following sentence is
substituted in lieu thereof:
 
“In the event that AE fails to contribute the Initial Funding to Menache Adelman
by October 31, 2011, Menache shall have the right to terminate this Agreement.”
 
3.           Effective Date of Amendment.  The amendment to the Joint Venture
Agreement described in this Amendment shall be effective as of the Effective
Date.
 
4.    Joint Venture Agreement in Full Force and Effect.  Except as expressly
amended hereby, the Joint Venture Agreement and the terms and provisions thereof
shall remain in full force and effect.   Unless specifically provided to the
contrary, or the context requires otherwise, all references herein to the Joint
Venture Agreement shall mean the Joint Venture Agreement, as amended hereby.
 
5.           Electronic or Facsimile Transmission.  In order to facilitate
execution of this Amendment, the parties agree that this Amendment may be
executed and electronically mailed or sent by facsimile to the other party and
the executed facsimile or electronic copy shall be binding and enforceable as an
original.
 
 
2

--------------------------------------------------------------------------------

 
 
6.    Counterparts.  This Amendment may be executed in counterparts, each of
which, when executed, shall be deemed an original instrument, but all of which
taken together shall constitute one and the same agreement.
 
IN WITNESS WHEREOF, the parties hereto have caused these presents to be signed,
sealed and delivered as of the Effective Date.
 

 
ADELMAN ENTERPRISES, INC.
     
By:
     
Charles Adelman, President
     
MENACHE, LLC
     
By:
     
Alberto Menache, Manager

  
 
3

--------------------------------------------------------------------------------

 
 
MENACHE, LLC
Budget Summary



    
MONTH
 
G&A
  1     2     3     4     5     6     7     8     9     10     11     12    
Total
 
Management
  $ 20     $ 20     $ 20     $ 20     $ 20     $ 20     $ 20     $ 20     $ 20  
  $ 20     $ 20     $ 20     $ 240  
Insurance
  $ 2     $ 2     $ 2     $ 2     $ 2     $ 2     $ 2     $ 2     $ 2     $ 2  
  $ 2     $ 2     $ 24  
Payroll Taxes
  $ 13     $ 13     $ 13     $ 13     $ 13     $ 13     $ 13     $ 13     $ 13  
  $ 13     $ 13     $ 13     $ 158  
Rent
  $ 5     $ 5     $ 5     $ 5     $ 5     $ 5     $ 5     $ 5     $ 5     $ 5  
  $ 5     $ 5     $ 60  
Utilites
  $ 1     $ 1     $ 1     $ 1     $ 1     $ 1     $ 1     $ 1     $ 1     $ 1  
  $ 1     $ 1     $ 12  
Phone/Fax/Internet
  $ 1     $ 1     $ 1     $ 1     $ 1     $ 1     $ 1     $ 1     $ 1     $ 1  
  $ 1     $ 1     $ 12  
Office Supplies
  $ 1     $ 1     $ 1     $ 1     $ 1     $ 1     $ 1     $ 1     $ 1     $ 1  
  $ 1     $ 1     $ 12  
Travel & Entertainment
  $ 2     $ 2     $ 2     $ 2     $ 2     $ 2     $ 2     $ 2     $ 2     $ 2  
  $ 2     $ 2     $ 24  
Consulting/Accounting Fees
  $ 1     $ 1     $ 1     $ 1     $ 1     $ 1     $ 1     $ 1     $ 1     $ 1  
  $ 1     $ 1     $ 12  
Legal Fees
  $ 2     $ 2     $ 2     $ 2     $ 2     $ 2     $ 2     $ 2     $ 2     $ 2  
  $ 2     $ 2     $ 24  
Total G&A
  $ 48     $ 48     $ 48     $ 48     $ 48     $ 48     $ 48     $ 48     $ 48  
  $ 48     $ 48     $ 48     $ 578                                              
                                                             
TOTAL R&D
  $ 125     $ 220     $ 250     $ 252     $ 252     $ 262     $ 262     $ 267  
  $ 257     $ 209     $ 134     $ 130     $ 2,620                              
                                                                             
Subtotal
  $ 173     $ 268     $ 298     $ 300     $ 300     $ 310     $ 310     $ 315  
  $ 305     $ 257     $ 182     $ 178     $ 3,198                              
                                                                             
10% Contingency
  $ 17     $ 27     $ 30     $ 30     $ 30     $ 31     $ 31     $ 32     $ 31  
  $ 26     $ 18     $ 18     $ 320                                              
                                                             
Total
  $ 191     $ 295     $ 328     $ 330     $ 330     $ 341     $ 341     $ 347  
  $ 336     $ 283     $ 200     $ 196     $ 3,518  

 
 
 

--------------------------------------------------------------------------------

 
 
MENACHE, LLC
Phase II R&D Budget



    
MONTHS
            1     2     3     4     5     6     7     8     9     10     11    
12    
Total
 
Staff
                                                                               
                     
System Engineer
  $ 25     $ 25     $ 25     $ 25     $ 25     $ 25     $ 25     $ 25     $ 25  
  $ 25     $ 25     $ 25     $ 300  
DSP Engineer
  $ 13     $ 13     $ 13     $ 13     $ 13     $ 13     $ 13     $ 13     $ 13  
  $ 13     $ 13     $ 13     $ 150  
Software Engineer
  $ 15     $ 15     $ 15     $ 15     $ 15     $ 15     $ 15     $ 15     $ 15  
  $ 15     $ 15     $ 15     $ 180  
System Engineer # 2
  $ 15     $ 15     $ 15     $ 15     $ 15     $ 15     $ 15     $ 15     $ 15  
  $ 15     $ 15     $ 15     $ 180  
Digital Engineer
  $ 15     $ 15     $ 15     $ 15     $ 15     $ 15     $ 15     $ 15     $ 15  
  $ 15     $ 15     $ 15     $ 180  
Program Manager
  $ 8     $ 8     $ 8     $ 8     $ 8     $ 8     $ 8     $ 8     $ 8     $ 8  
  $ 8     $ 8     $ 90  
Labor Subtotal
  $ 90     $ 90     $ 90     $ 90     $ 90     $ 90     $ 90     $ 90     $ 90  
  $ 90     $ 90     $ 90     $ 1,080                                            
                                                               
Direct Cost
                                                                               
                       
Tag Development
          $ 30     $ 30     $ 30     $ 30     $ 30     $ 30     $ 30     $ 30  
                          $ 240  
Tag Antenna Development
          $ 15     $ 15     $ 15     $ 15     $ 15     $ 15     $ 15     $ 15  
  $ 15                     $ 135  
Tag Package/Fixture Development
                                          $ 10     $ 10     $ 10     $ 10     $
10                     $ 50  
Tag Manufacturing
                          $ 2     $ 2     $ 2     $ 2     $ 2     $ 2     $ 4  
  $ 4             $ 20  
Sensor RF/IF Development
          $ 10     $ 10     $ 10     $ 10     $ 10     $ 10     $ 10     $ 10  
  $ 10                     $ 90  
Sensor Antenna Development
                  $ 10     $ 10     $ 10     $ 10     $ 10     $ 10     $ 10    
$ 10                     $ 80  
Sensor FPGA Development
          $ 20     $ 20     $ 20     $ 20     $ 20     $ 20     $ 20     $ 20  
  $ 20                     $ 180  
Sensor DSP Board Development
                          $ 20     $ 20     $ 20     $ 20     $ 20     $ 20    
                        $ 120  
Dual Pol Sensors Manufacturing
                  $ 20     $ 20     $ 20     $ 20     $ 20     $ 20     $ 20    
$ 20                     $ 160  
Measurment Processor System
          $ 20     $ 20                                                        
                    $ 40  
Frequency Ref/Dist & AP
                  $ 5     $ 5     $ 5     $ 5     $ 5     $ 5     $ 5     $ 5  
                  $ 40  
UWB Development
          $ 10     $ 10     $ 10     $ 10     $ 10     $ 10     $ 10            
                        $ 70  
Misc
  $ 5     $ 5     $ 5     $ 5     $ 5     $ 5     $ 5     $ 5     $ 5     $ 5  
  $ 20     $ 20     $ 90  
DC Subtotal
  $ 5     $ 110     $ 145     $ 147     $ 147     $ 157     $ 157     $ 157    
$ 147     $ 99     $ 24     $ 20     $ 1,315                                    
                                                                       
Indirect Cost
                                                                               
                       
Integration
                  $ 10     $ 10     $ 10     $ 10     $ 10     $ 10     $ 10    
$ 10     $ 10     $ 10     $ 100  
Software Tools
  $ 10     $ 10     $ 5     $ 5     $ 5     $ 5     $ 5                        
                    $ 45  
Test Equipment
  $ 20     $ 10                                             $ 10     $ 10     $
10     $ 10     $ 10     $ 80  
IC Subtotal
  $ 30     $ 20     $ 15     $ 15     $ 15     $ 15     $ 15     $ 20     $ 20  
  $ 20     $ 20     $ 20     $ 225                                              
                                                             
TOTAL
  $ 125     $ 220     $ 250     $ 252     $ 252     $ 262     $ 262     $ 267  
  $ 257     $ 209     $ 134     $ 130     $ 2,620  

 
 

--------------------------------------------------------------------------------

 
 
 